226 F.2d 353
HEGGIE CORPORATION, Defendant, Appellant,v.UNITED STATES of America, Plaintiff, Appellee.
No. 4965.
United States Court of Appeals First Circuit.
October 27, 1955.

Joseph E. Levine, Boston, Mass., for appellant.
Oscar S. Burrows, Asst. U. S. Atty., Roxbury, Mass., with whom Anthony Julian, U. S. Atty., Boston, Mass., was on brief, for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
The United States brought this action pursuant to § 409(c) of the Defense Production Act of 1950 as amended 64 Stat. 811, 65 Stat. 136, 50 U.S.C.A. Appendix § 2109(c), to recover damages for over-ceiling charges in the sale of steel scrap in violation of Ceiling Price Regulation 5, issued by the Director of Price Stabilization under authority of the Act (16 F.R. 1061).


2
Considering the conjoint effect of §§ 4(b), 6(a), and 21(c) of the regulation, we find the language used to be clear and unambiguous, bearing in mind that the regulation must be read and interpreted as a whole, and that the language of § 21(c) should be read in conjunction with § 4(b), which it obviously embellishes or modifies. Hence we think the district court committed no error in directing the jury to find that the defendant had made overcharges in the amount of $7534.36.


3
We also are satisfied that the jury were well warranted on the evidence in concluding, as they did, that the defendant had not sustained the burden of proving that its violation of the regulation "was neither willful nor the result of failure to take practicable precautions against the occurrence of the violation"; and that no reversible error was committed in the introduction of evidence on this issue. The judgment against the defendant which the district court entered in the final amount of $16,057.63 was within the limits of discretion confided to that court under the provisions of § 409(c) of the Act, as amended.


4
The judgment of the District Court is affirmed.